DETAILED CORRESPONDENCE
This Office action is in response to the amendment received May 12, 2022.
Claim Objections
The objection to claim 2 is withdrawn in view of the cancellation of claims 2-5

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by FUJIWARA et al (2010/0203450).
The claimed invention now recites the following:

    PNG
    media_image1.png
    157
    615
    media_image1.png
    Greyscale

For FUJIWARA et al the claim is interpreted as a single repeating unit which can have a second repeating unit as the absorbing unit.
FUJIWARA et al anticipates the claimed invention at claim 21 by the examples in Table 4, paragraph [0127] with copolymers having a halogenated acrylate monomer which meets the absorbing unit and the other comonomer which is seen as the repeating unit, see for example TBTFMA-MEST below:

    PNG
    media_image2.png
    215
    214
    media_image2.png
    Greyscale

 	Examples 2,5,6, 7, and 10-22 below are asserted to meet the claimed invention with the halogenated comonomer meeting the absorbing unit, see below:
    PNG
    media_image3.png
    493
    411
    media_image3.png
    Greyscale

	 
No claims above are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA alone or in combination with FUJIWARA et al (2010/0203450).
The claimed invention has been recited above and is included by reference.
TAMURA disclose in Example 3 in column 12, lines 53-67 and in Table 1, a copolymer comprising two repeating units with an absorbing unit (halogen group).  Applicants are directed to column 6, lines 50-67 wherein the dissolution inhibitor C can be a polymeric compound wherein polymers with hydroxyl groups are used such as α-methyl hydroxystyrene.  This disclosure meets the polymer that includes α-methyl hydroxystyrene as recited in claim 8.

    PNG
    media_image4.png
    357
    455
    media_image4.png
    Greyscale

The teaching above of combining a polymer dissolution inhibitor in the composition directs the skilled artisan to use it in any of the working examples such as Example 3 which would give a copolymer with two repeating units and a polymer with α-methyl styrene as recited in claim 8-10 and 12-14.


    PNG
    media_image5.png
    295
    683
    media_image5.png
    Greyscale

         
TAMURA et al lack the specific halogens as listed in claim 21, however the skilled artisan is directed to any halogen which include F, Br, and I with the reasonable expectation of same or similar results as the chlorinated group in TAMURA et al.
FUJIWARA et al has been disclosed above for the two monomeric copolymers in their Table 4. 
In paragraph [0087] FUJIWARA et al suggest the addition of dissolution inhibitors which have high solubility in the resist composition and the solvent and can be optionally included.  
TAMURA teach above that the dissolution inhibitor C can be a polymeric dissolution inhibitor that contains an α-methyl hydroxystyrene groups, such that one of ordinary skill seeing TAMURA would be directed to use polymeric dissolution inhibitors in place of the dissolution inhibitors of FUJIWARA et al with the reasonable expectation of success for sensitivity, high resolution and low LER.
It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to add a polymeric dissolution inhibitor having an α-methyl styrene as taught in TAMURA as well as use any of the known halogens off the periodic table such as F, Br and I with the reasonable expectation of having a composition that forms excellent patterns upon development.
Claims 1, 6-8, 13, and 14 are allowed.
None of the references of record disclose the claimed absorbing units including bismuth, cobalt, iron, germanium and phosphorus.  Accordingly, those claims are seen as allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

         					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
July 12, 2022